                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  DAVID M CLAPPER;               §
  ATLANTIC MIDWEST LLC; and      §
  ATLANTIC XIII LLC,             §
                                 §
        Plaintiffs,              §
                                 §
  v.                             §
                                 §
  AMERICAN REALTY INVESTORS,     §
  INC.; AMERICAN REALTY TRUST, §
  INC.; TRANSCONTINENTAL         §
  REALTY INVESTORS, INC.; PILLAR §              Civil Action No. 3:14-CV-02970-X
  INCOME ASSET MANAGEMENT,       §
  INC.; PRIME INCOME ASSET       §
  MANAGEMENT, INC.; PRIME        §
  INCOME ASSET MANAGEMENT
                                 §
  LLC; EQK HOLDINGS, INC.; BASIC
                                 §
  CAPITAL MANAGEMENT, INC.; and
                                 §
  BRADFORD PHILLIPS,
                                 §
        Defendants.              §



                                      OPINION

      This order offers the Court’s written justification for its earlier ruling striking

the rebuttal testimony of the Plaintiffs’ expert, Thomas Frazee, for multiple violations

of the rule sequestering witnesses.

      Before this trial began, the Plaintiffs asked the Court to order all non-party

witnesses sequestered. 1 The Court granted that request. 2 And the Court expressly




      1   Doc. No. 931.
      2   Doc. No. 1000 at 3.

                                           1
informed the parties, off the record that, that the Court relied on the parties to enforce

the Rule, given that only they know what witnesses look like.

      Nevertheless, the Plaintiffs’ expert, Frazee, entered the courtroom during the

Defendants’ case in chief. The Court paused trial, instructed the Plaintiffs that

Frazee was in violation of the Rule, and ordered Frazee to exit the courtroom. 3 When

Plaintiffs’ counsel protested that Frazee as a rebuttal expert needed to know what to

rebut, the Court explained that counsel may lead such a witness on rebuttal by

stating what prior testimony the jury heard and asking if the rebuttal expert agrees. 4



      3   3204:8–3205:14:
      THE COURT: Can I ask for a sidebar?
      (Thereupon, the following proceedings were had at sidebar:)
      THE COURT: The rule is still in place, right?
      MR. SHAMOUN: Yes, it is. Thank you for picking that up.
      THE COURT: Okay. The rule is still in place, and Mr. Frazee entered the courtroom.
      MR. MYCHALOWYCH: He’s allowed as a rebuttal witness to listen to what he’s going
      to rebut.
      THE COURT: We need to talk about this. You can handle that in two different ways,
      but the rule is invoked. And so expert witnesses are not automatically exempt from
      the rule because they are experts. So we can handle it in two ways, and the first way
      is if the parties agree, you can let him in. The other way is if the parties don’t agree,
      he stays in the hall and then you bring him, the leading the question to him, you heard
      the prior testimony of X, do you agree with that. That’s the way, the only way that I
      can force this to happen. I can’t force them to pull down their invocation of the rule.
      MR. SHAMOUN: We don’t agree.
      THE COURT: Okay. We need to use option two then, which means he needs to go back
      out, wherever he goes, and then you need to bring him up for the testimony that he
      needs to.
      4   3206:6–24:
      THE COURT: I understand he’s essential to your rebuttal claims. That, to me, is not
      the same as him being here essential to hear what they say because you can relate
      what they said in a predicate question to him. And that, to me, is not leading. I know
      you’ve objected to his questions on a leading basis for that, and that’s not leading in
      my mind. You can say someone else said this, that’s not leading. You can say, do you
      agree with that, that’s not leading either. I let everyone do that. So based on this, I
      don’t think you meet the essential test because I will allow you to lead him to prior

                                                 2
        Later that day, during the Plaintiffs’ recall of Frazee in their rebuttal case,

Frazee’s testimony revealed that the Plaintiffs’ counsel gave Frazee the previous

day’s trial transcript to review in preparation for his rebuttal testimony. 5 That

transcript included testimony from the Defendants’ expert Goolsby. During direct

examination of his rebuttal testimony, Frazee explained he was rebutting both of the

Defendants’ experts, Goolsby and Hakala. 6

        After Frazee’s rebuttal testimony concluded, the Defendants’ moved to strike

the testimony due to the violation of the sequestration order.                           After hearing

argument, the Court granted that request, struck Frazee’s rebuttal testimony, and

instructed the jury to disregard it.

        The Fifth Circuit has held that providing a witness a daily copy of the trial

transcript constitutes a violation of the sequestration rule. 7 It also determined that




        testimony and answer whether or not he agrees with it. So based on that, I will exclude
        him from the courtroom. We will resume when he is out.
       5 3362:6–11 (“Q. So we were able to get you an expedited transcript from Mr. Goolsby’s

testimony from yesterday. Did you have a chance to review that? A. I read it this morning, yes.”).
        6See e.g. 3310:16–20 (“Q. As part of your opinion, did you render opinions, your thoughts,
conclusions of – in relationship to Mr. Hakala and Mr. Goolsby’s opinions? A. Yes.”).
        7   See Miller v. Universal City Studios, Inc., 650 F.2d 1365, 1373 (5th Cir. 1981).
        The purpose of the sequestration rule is to prevent the shaping of testimony by one
        witness to match that of another, and to discourage fabrication and collusion. The
        opportunity to shape testimony is as great with a witness who reads trial testimony as
        with one who hears the testimony in open court. The harm may be even more
        pronounced with a witness who reads trial transcript than with one who hears the
        testimony in open court, because the former need not rely on his memory of the
        testimony but can thoroughly review and study the transcript in formulating his own
        testimony. The court properly held that providing a witness daily copy constitutes a
        violation of rule 615.
Id. (cleaned up).

                                                     3
excluding an expert witness’s testimony is a reasonable sanction for a violation of the

rule. 8

          Here, the Court did not strike Frazee’s rebuttal testimony as a sanction

designed to punish the Plaintiffs, only as a measure to cure the harm this violation

inflicted on the record. The Court first considered instructing the jury to disregard

only the aspects of Frazee’s rebuttal testimony that addressed Goolsby’s expert

testimony, because the transcript provided to Frazee included Goolsby’s testimony

but not Hakala’s. But the questions the Plaintiffs’ counsel asked, and the answers

Frazee gave, in rebuttal did little to distinguish between Goolsby and Hakala’s expert

opinions. 9 The questioning indicated that Goolsby and Hakala testified about similar

issues. 10 Further, Frazee testified that Hakala relied on Goolsby’s expert report and

opinions in order to formulate his own. 11                   And that interrelationship was

consequential to Frazee’s criticisms of Hakala’s expert opinions. 12


          8   Id.
         See e.g. 3310:16–19 (“Q. As part of your opinion, did you render opinions, your thoughts,
          9

conclusions of – in relationship to Mr. Hakala and Mr. Goolsby's opinions?”).
         10 See 3322:21–3323:3 (“Q. So both Mr. Goolsby and Mr. Hakala, these are as to D and E,

testified regarding the deemed dividends, and that issue. One at a $160 million and one at 135 and a
half 25 million. Do you have opinions regarding their testimony in that regard? A. I do.”).
           See 3325: 22–3326:3 (“Q. So Dr. Hakala essentially took what Mr. Goolsby did and sort of
          11

incorporated it in his report, or his evaluation of the value of EQK and TCI. Is that your
understanding? A. He didn’t sort of incorporate it. He took exactly what Mr. Goolsby had written and
put it into his own report.”).
        12 See 3326:5–15 (“Q. So if Mr. Goolsby’s measurement was incorrect, how did that affect Mr.

Hakala’s calculations of the value of EQK? A. Again, if you’re using the numbers that Mr. Goolsby
was relying upon, or calculating, which includes all of these amounts here on this slide, then what you
have is essentially an overstatement—I'm sorry—an understatement of the value of EQK, so it’s too
low, and the amount of the claimed intercompany obligation from ART to ARI is too high.”); 3328:4–
11 (“Q. If Dr. Hakala simply adopted Mr. Goolsby’s—Mr. Goolsby’s numbers were wrong, does that
make Mr. Hakala’s numbers wrong? A. His calculations would be inaccurate as well, specifically as
they relate to EQK Holdings, because he didn’t—he didn't really touch the issue of what ART owed to
ARI. He just dealt with EQK Holdings.”).

                                                  4
      Given this interrelationship between Goolsby and Hakala’s opinions, as well

as the lack of distinction between the two experts in the testimony, the jury would

not be able to distinguish between which parts of Frazee’s rebuttal addressed Goolsby

and which parts addressed Hakala. Therefore, striking Frazee’s rebuttal testimony

was the Court’s only option to adequately cure damage to the record stemming from

the violations of the sequester rule.

      ENTERED this 19th day of May, 2021.




                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE




                                          5
